DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 7/23/2021, in which claims 21-40 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claims 21, 27-28, 34-35, and 40 are currently amended. 
No claims are currently cancelled.
Claims 21-40 are pending.
The previous claim objection to claims 21, 28, and 35 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims.

Response to Arguments
Applicant’s arguments filed 7/23/2021 have been fully considered.

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend 

The applicant argues Cohen (US Patent 9235412) does not teach the following features recited within independent claims 21, 28, and 35: 
“validating the one or more first relationships , wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on corresponding database objects are accessed during execution of the application; and 2AMENDMENT IN RESPONSE TO THE NON-FINAL OFFICE ACTION MAILED MAY 19, 2021 APPLICATION No. 16/843,318 processing a query to retrieve information based on the validated first relationships and the one or more second relationships”.

The examiner notes applicant’s amendments and arguments are persuasive. However, applicant's amendments and arguments necessitated a new ground of rejection. The new ground of rejection is made under the combination of Cohen (US Patent 9235412) and Johns (US PGPub 20160314301). The combination of Cohen and Johns is shown to teach the combination of elements presented within at least each independent claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent, US 9235412, to Yossi Cohen et al, hereinafter “Cohen”, in view of U.S. Patent Application Publication, US 20160314301, to Martin Johns et al, hereinafter “Johns”.

Regarding claim 21, Cohen teaches a method of analyzing application behavior to determine relationships between data (Cohen, col 38, ln 24-36, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations … the activity of the users involves operating software systems associated with the different organizations … the software systems enable identification of at least some of the transactions executed on the software systems. For example, a log-keeping procedure of a software system may record identifying information regarding transactions performed by a user on the software system) comprising: 
identifying database objects accessed by an application (Cohen, col 38, ln 6-23, discloses a certain transaction may have code that includes code with different functionalities, such as handling user input and output (e.g., code corresponding to a screen), code for querying a database, and code for processing information retrieved from the database. The code of the certain transaction may be partitioned into several code elements based on the functionality of the elements; therefore, the code that handles the user input and output may be divided to one or more code elements. Similarly, the code for querying the database may be placed in one or more additional code elements, and the code for processing the retrieved information may be placed in other code elements … FIG. 9 and FIG. 10 illustrate embodiments of a computer system configured to identify dependencies between configuration elements and ; 
determining one or more first relationships between the identified database objects based on an analysis of database access statements of the application referring to the identified database objects (Cohen, FIG. 9, element 507, discloses a static analysis module analyzing configuration elements and code of software system before generating a set of links. Cohen, col 40, ln 9-17, discloses the static analysis module is also configured to generate, based on static analysis of the code, a second set of links between the configuration elements and code elements from the code of the software system, which are influenced by the configuration elements. Optionally, the static analysis module may receive code of multiple software systems and perform static analysis on the code of the multiple software systems in addition to, or as part of, static analysis of the code. Further, Cohen, FIG. 13, element 546, discloses a program analyzer analyzing configuration change and program data before presenting the data to the intersection module. Cohen, col 50, ln 17-28, discloses the program analyzer is also configured to identify, based on the program data, a second set of code elements that are influenced by the certain configuration change. Optionally, the program data includes data related to multiple software systems that may belong to one or more different organizations. Optionally, the program analyzer is configured to receive as input the certain configuration change 544 and program data that includes code of a software system, and to perform static analysis in order to identify the second set of code elements. Optionally, the static analysis determines a change in the behavior of the software system as a result of the certain configuration change. ); 
executing the application and monitoring access of different database objects during execution of the application (Cohen, col 10, ln 37-48, discloses the first connection generator utilizes dynamic analysis of performed while running a test scenario in order to identify one or more configuration elements that may be tested by running the test scenario. Optionally, a run of the test scenario includes data collected while the dynamic analysis was performed. Analyzing the dynamic analysis data may reveal which transactions, business processes, and/or system resources were involved in the run of the test scenario. If the transactions, business processes, and/or system resources correspond to specific configuration elements, the specific configuration elements are connected to the run of the test scenario via first connections. Cohen, col 29, ln 51-59, discloses the first connection analyzer utilizes dynamic analysis performed while running a test scenario in order to identify one or more configuration changes that may be tested by running the test scenario. Optionally, the run of the test scenario includes data collected while the dynamic analysis was performed. Analyzing the dynamic analysis data may reveal which transactions, business processes, and/or system resources were involved in the run of the test scenario. Cohen, col 38, ln 49-57, discloses the activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were monitored while executing the one or more code elements associated with the certain transaction); 
determining one or more second relationships between the identified database objects based on an analysis of the monitored access (Cohen, col 38, ln 24-31, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations. Optionally, the activity of the users involves operating software systems associated with the different organizations … The activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were monitored while executing the one or more code elements associated with the certain transaction); 
validating the one or more first relationships based on the one or more second relationships (Cohen, col 41, ln 15-38, discloses the dependency module is configured to utilize the first set of links and the second set of links to identify dependencies between the transactions and the configuration elements. Optionally, the dependency module is configured to identify a dependency between a certain transaction and a certain configuration element by identifying a certain code element that is common both to a link from the second set, between the certain configuration element and the certain code element, and a link from the first set, between the certain code element and the certain transaction. FIG. 12 provides a schematic illustration of one way for forming the dependencies between the transactions and the configuration elements. In one embodiment, a dependency between a certain transaction and a ; and 
processing a query to retrieve information based on the validated first relationships and the one or more second relationships (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements).  
Cohen teaches the limitations as identified above.
Cohen does not explicitly teach:
wherein the analysis of the database access statements is performed without execution of the application;
wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on a manner in which the corresponding database objects are accessed during execution of the application.
	However, Johns teaches:
wherein the analysis of the database access statements is performed without execution of the application (Cohen, ¶ [0001], discloses SSCA (Static Source Code Analysis) performs such analysis without actually executing (running) the source code … Dynamic Source Code Analysis (DSCA) is a technique that dynamically analyzes program source code, while the source code is executing (running). Cohen, ¶ [0016], discloses SSCA is the examination of source code without executing it. An example of a static code analysis tool is an Integrated Development Environment (IDE), which is an editor that supports the development process. For example, an IDE can perform syntax highlighting, and can report errors like missing semicolon or code completion. The fact that no execution is needed for static analysis is advantageous, because errors can be detected even in a state in which the source code is not yet ready to be executed. Moreover, static analysis makes statements about the source code that are true for every execution);
wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on a manner in which the corresponding database objects are accessed during execution of the application (Cohen, ¶ [], discloses implementations of the present disclosure combine SSCA and DSCA to complement each other and provide improved analysis .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cohen (disclosing analyzing configuration elements and code of software system before generating a set of links) to include the teachings of Johns (disclosing combining static and dynamic analysis of source code) and arrive at functions associated with identifying relationships and/changes within code. One of ordinary skill in the art would have been motivated to make this combination to determine consistency and maintain integrity of software systems (Cohen, col 73, ln 55-64). In addition, the references of Cohen and John teach features that are directed to analogous arts and they are directed to the same field of endeavor related to proactively detecting relationship errors within code.

Regarding claim 22, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the determining one or more first relationships includes: determining the one or more first relationships between the identified database objects based on database object elements within the database access statements of the application specifying a join operation (Cohen, col 39, ln 10-23, discloses based on the activity data, the activity analyzer can pair between transaction executed by a user at a certain time and corresponding code executed at the time. In one example, the activity data indicates a certain transaction by name that was executed by a user. The activity analyzer receives (as part of the activity data and/or from another source) code corresponding to the certain transaction, and is thus able to form a link between the certain transaction and the code of the certain transaction. Optionally, a single link is formed between the certain transaction and the code of the certain transaction. Alternatively, multiple links may be formed, such as multiple links formed between the certain transaction and various portions of the code of the certain transaction).  

Regarding claim 23, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the determining one or more first relationships includes: determining the one or more first relationships between the identified database objects based on conditional constructs within the database access statements of the application enforcing relationships between the identified database objects (Cohen, col 33, ln 1-11, discloses the certain Software system is a SAP ERP configurations involve database tables, and configuration changes may involve changes to entries in database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The second connections are connections between database tables and clusters of runs .  

Regarding claim 24, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the conditional constructs employ a key and the one or more first relationships are determined based on mappings included in the key (Cohen, col 38, ln 58-67, discloses the activity data includes a list of business processes and/or transactions executed by the users. In one example, the business process and/or transactions may be identified according to their names, identifier codes, and/or descriptions (e.g., a list of fields in a screen involved in a transaction). In another example, the activity data may indicate that a certain group of transactions was executed; e.g., by mentioning that a certain protocol was tested (e.g., adding and removing an employee), it may be inferred that all the transactions involved in the protocol were executed. Cohen, col 54, ln 21-27, discloses a business process includes at least two transactions, and the activity analyzer is configured to identify, based on the activity data, a first set of code elements associated with the business processes. Additionally, transaction identifier may identify a certain business process that is likely to be impacted by the certain configuration change).  

Regarding claim 25, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the determining one or more first relationships includes: determining the one or more first relationships between the identified database objects by identifying dependencies between sets of the identified database objects accessed by different modules of the application (Cohen, col 41, ln 39-46, discloses the Software systems belonging to the different organizations are SAPERP system. Optionally, configurations involve database tables, and configuration elements may involve entries and/or attributes in database tables. Monitoring the users involves monitoring of the transactions and indicating which code elements are executed. The second set of links may include links between code elements and SQL statements which access the database tables).  

Regarding claim 26, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the database objects include database tables (Cohen, col 15, ln 50-56, discloses the certain software system is a SAP ERP Optionally, the configurations elements involve database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The first connections are connections between database tables and SQL statements, executed in runs of the test scenarios, which access the database tables).  

Regarding claim 27, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the query includes a join of database columns viewed as unrelated by a database (Cohen, col 37, 60-64, discloses code elements may include tables in a database, such as data that describes , and processing the query includes: utilizing the validated first relationships and the one or more second relationships to determine relationships between database objects of the query (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements); and performing the join of the database columns based on the determined relationships between the database objects of the query (Cohen, col 37, ln 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column .  

Regarding claim 28, Cohen teaches a system for analyzing application behavior to determine relationships between data (Cohen, col 38, ln 19-21, discloses FIG. 9 and FIG. 10 illustrate embodiments of a computer system configured to identify dependencies between configuration elements and transactions. Further, Cohen, col 46, ln 14-16, discloses the computer includes a processor, and the non-transitory computer-readable medium stores the following program code) comprising: a processor configured to: identify database objects accessed by an application (Cohen, col 38, ln 6-23, discloses a certain transaction may have code that includes code with different functionalities, such as handling user input and output (e.g., code corresponding to a screen), code for querying a database, and code for processing information retrieved from the database. The code of the certain transaction may be partitioned into several code elements based on the functionality of the elements; therefore, the code that handles the user input and output may be divided to one or more code elements. Similarly, the code for querying the database may be placed in one or more additional code elements, and the code for processing the retrieved information may be placed in other code elements … FIG. 9 and FIG. 10 illustrate ; 
determine one or more first relationships between the identified database objects based on an analysis of database access statements of the application referring to the identified database objects (Cohen, FIG. 9, element 507, discloses a static analysis module analyzing configuration elements and code of software system before generating a set of links. Cohen, col 40, ln 9-17, discloses the static analysis module is also configured to generate, based on static analysis of the code, a second set of links between the configuration elements and code elements from the code of the software system, which are influenced by the configuration elements. Optionally, the static analysis module may receive code of multiple software systems and perform static analysis on the code of the multiple software systems in addition to, or as part of, static analysis of the code. Further, Cohen, FIG. 13, element 546, discloses a program analyzer analyzing configuration change and program data before presenting the data to the intersection module. Cohen, col 50, ln 17-28, discloses the program analyzer is also configured to identify, based on the program data, a second set of code elements that are influenced by the certain configuration change. Optionally, the program data includes data related to multiple software systems that may belong to one or more different organizations. Optionally, the program analyzer is configured to receive as input the certain configuration change 544 and program data that includes code of a software system, and to perform static analysis in order to identify the second set of ; 
execute the application and monitoring access of different database objects during execution of the application (Cohen, col 10, ln 37-48, discloses the first connection generator utilizes dynamic analysis of performed while running a test scenario in order to identify one or more configuration elements that may be tested by running the test scenario. Optionally, a run of the test scenario includes data collected while the dynamic analysis was performed. Analyzing the dynamic analysis data may reveal which transactions, business processes, and/or system resources were involved in the run of the test scenario. If the transactions, business processes, and/or system resources correspond to specific configuration elements, the specific configuration elements are connected to the run of the test scenario via first connections. Cohen, col 29, ln 51-59, discloses the first connection analyzer utilizes dynamic analysis performed while running a test scenario in order to identify one or more configuration changes that may be tested by running the test scenario. Optionally, the run of the test scenario includes data collected while the dynamic analysis was performed. Analyzing the dynamic analysis data may reveal which transactions, business processes, and/or system resources were involved in the run of the test scenario. Cohen, col 38, ln 49-57, discloses the activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were ; 
determine one or more second relationships between the identified database objects based on an analysis of the monitored access (Cohen, col 38, ln 24-31, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations. Optionally, the activity of the users involves operating software systems associated with the different organizations … The activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were monitored while executing the one or more code elements associated with the certain transaction); 
validate the one or more first relationships based on the one or more second relationships (Cohen, col 41, ln 15-38, discloses the dependency module is configured to utilize the first set of links and the second set of links to identify dependencies between the transactions and the configuration elements. Optionally, the dependency module is configured to identify a dependency between a certain transaction and a certain configuration element by identifying a certain code element that is common both to a link from the second set, between the certain configuration element and the certain code element, and a link from the first set, between the certain code element and the certain transaction. FIG. 12 provides a schematic illustration of ; and 
process a query to retrieve information based on the validated first relationships and the one or more second relationships (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements).  
Cohen teaches the limitations as identified above.
Cohen does not explicitly teach:
wherein the analysis of the database access statements is performed without execution of the application;
wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on a manner in which the corresponding database objects are accessed during execution of the application.
	However, Johns teaches:
wherein the analysis of the database access statements is performed without execution of the application (Cohen, ¶ [0001], discloses SSCA (Static Source Code Analysis) performs such analysis without actually executing (running) the source code … Dynamic Source Code Analysis (DSCA) is a technique that dynamically analyzes program source code, while the source code is executing (running). Cohen, ¶ [0016], discloses SSCA is the examination of source code without executing it. An example of a static code analysis tool is an Integrated Development Environment (IDE), which is an editor that supports the development process. For example, an IDE can perform syntax highlighting, and can report errors like missing semicolon or code completion. The fact that no execution is needed for static analysis is advantageous, because errors can be detected even in a state in which the source code is not yet ready to be executed. Moreover, static analysis makes statements about the source code that are true for every execution);
wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on a manner in which the corresponding database objects are accessed during execution of the application (Cohen, ¶ [], discloses implementations of the present disclosure combine SSCA and DSCA to complement each other and provide improved analysis results (e.g., less false positives, less false negatives). In some implementations, combination of SSCA and DSCA is achieved using multiple modules. FIG. 1 depicts examples modules in accordance with implementations of the present disclosure. In the example of FIG. 1, a DSCA module, a SSCA module and glue code are provided. In some examples, and as described in further detail herein, the DSCA module performs static analysis, the SSCA module performs static analysis, and the glue code connects the modules and their functionalities. In some implementations, the DSCA module and the SSCA module are provided using one or more computer-executable programs (e.g., a source code analysis tool) executed using one or more computing devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cohen (disclosing analyzing configuration elements and code of software system before generating a set of links) to include the teachings of Johns (disclosing combining static and dynamic analysis of source code) and arrive at functions associated with identifying relationships and/changes within code. One of ordinary skill in the art would have been motivated to make this combination to determine consistency and maintain integrity of software systems (Cohen, col 73, ln 55-64). In addition, the references of Cohen and John teach features that are directed to analogous arts and they are directed to the same field of endeavor related to proactively detecting relationship errors within code.

Regarding claim 29, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the processor, in determining one or more first relationships, is further configured to: determine the one or more first relationships between the identified database objects based on database object elements within the database access statements of the application specifying a join operation (Cohen, col 39, ln 10-23, discloses based on the activity data, the activity analyzer can pair between transaction executed by a user at a certain time and corresponding code executed at the time. In one example, the activity data indicates a certain transaction by name that was executed by a user. The activity analyzer receives (as part of the activity data and/or from another source) code corresponding to the certain transaction, and is thus able to form a link between the certain transaction and the code of the certain transaction. Optionally, a single link is formed between the certain transaction and the code of the certain transaction. Alternatively, multiple links may be formed, such as multiple links formed between the certain transaction and various portions of the code of the certain transaction).  

Regarding claim 30, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the processor, in determining one or more first relationships, is further configured to: determine the one or more first relationships between the identified database objects based on conditional constructs within the database access statements of the application enforcing relationships between the identified database objects (Cohen, col 33, ln 1-11, discloses the certain Software system is a SAP ERP .  

Regarding claim 31, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the conditional constructs employ a key and the one or more first relationships are determined based on mappings included in the key (Cohen, col 38, ln 58-67, discloses the activity data 503 includes a list of business processes and/or transactions executed by the users. In one example, the business process and/or transactions may be identified according to their names, identifier codes, and/or descriptions (e.g., a list of fields in a screen involved in a transaction). In another example, the activity data may indicate that a certain group of transactions was executed; e.g., by mentioning that a certain protocol was tested (e.g., adding and removing an employee), it may be inferred that all the transactions involved in the protocol were executed. Cohen, col 54, ln 21-27, discloses a business process includes at least two transactions, and the activity analyzer is configured to identify, based on the activity data, a first set of code elements associated with the business processes. Additionally, transaction identifier may identify a certain business process that is likely to be impacted by the certain configuration change).  

Regarding claim 32, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the processor, in determining one or more first relationships, is further configured to: determine the one or more first relationships between the identified database objects by identifying dependencies between sets of the identified database objects accessed by different modules of the application (Cohen, col 41, ln 39-46, discloses the Software systems belonging to the different organizations are SAPERP system. Optionally, configurations involve database tables, and configuration elements may involve entries and/or attributes in database tables. Monitoring the users involves monitoring of the transactions and indicating which code elements are executed. The second set of links may include links between code elements and SQL statements which access the database tables).  

Regarding claim 33, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the database objects include database tables (Cohen, col 15, ln 50-56, discloses the certain software system is a SAP ERP Optionally, the configurations elements involve database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The first connections are connections between database tables and SQL statements, executed in runs of the test scenarios, which access the database tables).  

Regarding claim 34, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the query includes a join of database columns viewed as unrelated by a database (Cohen, col 37, 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Cohen, col 53, 38-45, discloses the first weighting module is a software module that is part of software modules utilized by the activity analyzer, the intersection module, and/or the transaction identifier. Optionally, the code elements of the first set may be filtered according weights assigned by the first weighting module. For example, code elements that have a weight below a predetermined threshold are not considered by the intersection module), and processing the query includes: utilizing the validated first relationships and the one or more second relationships to determine relationships between database objects of the query (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code ; and performing the join of the database columns based on the determined relationships between the database objects of the query (Cohen, col 37, ln 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column types, values in the tables, and/or actions that may be applied to the tables (e.g., Statements that operate on the tables). Further, Cohen, col 56, 1-5, discloses program code for intersecting between the first set of code elements and the second set of code elements. And program code for identifying the certain transaction impacted by the certain configuration change based on a common code element belonging to the intersection).  

Regarding claim 35, Cohen teaches a computer program product for analyzing application behavior to determine relationships between data (Cohen, col 38, ln 24-36, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations … the activity of the users involves operating software systems associated with the different organizations … the software systems enable identification of at least some of the transactions executed on the software systems. For example, a log-keeping procedure of a software system may record identifying information regarding transactions performed by a user on the software system), comprising one or more non-transitory computer-readable storage media collectively having computer-readable program code embodied thereon, the computer-readable program code (Cohen, col 4, ln 57-60, discloses yet another aspect of this disclosure involves a non-transitory computer-, when executed by a processor, causes the processor to: identify database objects accessed by an application (Cohen, col 38, ln 6-23, discloses a certain transaction may have code that includes code with different functionalities, such as handling user input and output (e.g., code corresponding to a screen), code for querying a database, and code for processing information retrieved from the database. The code of the certain transaction may be partitioned into several code elements based on the functionality of the elements; therefore, the code that handles the user input and output may be divided to one or more code elements. Similarly, the code for querying the database may be placed in one or more additional code elements, and the code for processing the retrieved information may be placed in other code elements … FIG. 9 and FIG. 10 illustrate embodiments of a computer system configured to identify dependencies between configuration elements and transactions. The illustrated embodiments include at least an activity analyzer, a static analysis module 507, and a dependency module); 
determine one or more first relationships between the identified database objects based on an analysis of database access statements of the application referring to the identified database objects (Cohen, FIG. 9, element 507, discloses a static analysis module analyzing configuration elements and code of software system before generating a set of links. Cohen, col 40, ln 9-17, discloses the static analysis module is also configured to generate, based on static analysis of the code, a second set of links between the configuration elements and code elements from the code of the software system, which are influenced by the configuration elements. Optionally, the ; 
execute the application and monitoring access of different database objects during execution of the application (Cohen, col 10, ln 37-48, discloses the first connection generator utilizes dynamic analysis of performed while running a test scenario in order to identify one or more configuration elements that may be tested by running the test scenario. Optionally, a run of the test scenario includes data collected while the dynamic analysis was performed. Analyzing the dynamic analysis data may reveal which transactions, business processes, and/or system resources were involved in the run of the test scenario. If the transactions, business processes, and/or system resources correspond to specific configuration elements, the specific configuration elements are connected to the run of the test scenario via first connections. Cohen, col ; 
determine one or more second relationships between the identified database objects based on an analysis of the monitored access (Cohen, col 38, ln 24-31, discloses the activity analyzer is configured receive activity data obtained by monitoring activity of users belonging to different organizations. Optionally, the activity of the users involves operating software systems associated with the different organizations … The activity analyzer is also configured to generate, based on the activity data, a first set of links between the transactions and code elements associated with the transactions; each link in the first set, between a certain transaction and one or more code elements, is based on activity data obtained from at least two different organizations. For example, at least two users from two different organizations were ; 
validate the one or more first relationships based on the one or more second relationships (Cohen, col 41, ln 15-38, discloses the dependency module is configured to utilize the first set of links and the second set of links to identify dependencies between the transactions and the configuration elements. Optionally, the dependency module is configured to identify a dependency between a certain transaction and a certain configuration element by identifying a certain code element that is common both to a link from the second set, between the certain configuration element and the certain code element, and a link from the first set, between the certain code element and the certain transaction. FIG. 12 provides a schematic illustration of one way for forming the dependencies between the transactions and the configuration elements. In one embodiment, a dependency between a certain transaction and a certain configuration element relies on chaining links involving the second set of links and the first set of links. There needs to be at least one link from the second set between a certain configuration element, from among the configuration elements, and a certain code element, from among the code elements. Additionally, there needs to be at least one link from the first set of links between the certain code element and a certain transaction from the transactions. If both links exist, then a dependency between the certain transaction and the certain configuration element may be formed); and 
process a query to retrieve information based on the validated first relationships and the one or more second relationships (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the .  
Cohen teaches the limitations as identified above.
Cohen does not explicitly teach:
wherein the analysis of the database access statements is performed without execution of the application;
wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on a manner in which the corresponding database objects are accessed during execution of the application.
	However, Johns teaches:
wherein the analysis of the database access statements is performed without execution of the application (Cohen, ¶ [0001], discloses SSCA (Static Source Code Analysis) performs such analysis without actually executing (running) the source code … Dynamic Source Code Analysis (DSCA) is a technique that dynamically analyzes program source code, while the source code is executing (running). Cohen, ¶ [0016], discloses SSCA is the examination of source code without executing it. An ;
wherein the validating includes determining that at least one first relationship between corresponding database objects is false based on a manner in which the corresponding database objects are accessed during execution of the application (Cohen, ¶ [], discloses implementations of the present disclosure combine SSCA and DSCA to complement each other and provide improved analysis results (e.g., less false positives, less false negatives). In some implementations, combination of SSCA and DSCA is achieved using multiple modules. FIG. 1 depicts examples modules in accordance with implementations of the present disclosure. In the example of FIG. 1, a DSCA module, a SSCA module and glue code are provided. In some examples, and as described in further detail herein, the DSCA module performs static analysis, the SSCA module performs static analysis, and the glue code connects the modules and their functionalities. In some implementations, the DSCA module and the SSCA module are provided using one or more computer-executable programs (e.g., a source code analysis tool) executed using one or more computing devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cohen (disclosing 

Regarding claim 36, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the computer- readable program code that causes the processor to determine one or more first relationships is further configured to cause the processor to: determine the one or more first relationships between the identified database objects based on database object elements within the database access statements of the application specifying a join operation (Cohen, col 39, ln 10-23, discloses based on the activity data, the activity analyzer can pair between transaction executed by a user at a certain time and corresponding code executed at the time. In one example, the activity data indicates a certain transaction by name that was executed by a user. The activity analyzer receives (as part of the activity data and/or from another source) code corresponding to the certain transaction, and is thus able to form a link between the certain transaction and the code of the certain transaction. Optionally, a single link is formed between the certain transaction and the code of the certain transaction. .  

Regarding claim 37, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the computer- readable program code that causes the processor to determine one or more first relationships is further configured to cause the processor to: determine the one or more first relationships between the identified database objects based on conditional constructs within the database access statements of the application enforcing relationships between the identified database objects (Cohen, col 33, ln 1-11, discloses the certain Software system is a SAP ERP configurations involve database tables, and configuration changes may involve changes to entries in database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The second connections are connections between database tables and clusters of runs of test scenarios that include SQL statements which access the database tables. In another example, the certain software system is an Oracle ERP, configurations are customization code, and configuration changes may involve changes to customization code).  

Regarding claim 38, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the computer- readable program code that causes the processor to determine one or more first relationships is further configured to cause the processor to: determine the one or more first relationships between the identified database objects by identifying dependencies between sets of the identified database objects accessed by different modules of the application (Cohen, col 41, ln 39-46, discloses the Software systems belonging to the different organizations are SAPERP system. Optionally, configurations involve database tables, and configuration elements may involve entries and/or attributes in database tables. Monitoring the users involves monitoring of the transactions and indicating which code elements are executed. The second set of links may include links between code elements and SQL statements which access the database tables).  

Regarding claim 39, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the database objects include database tables (Cohen, col 15, ln 50-56, discloses the certain software system is a SAP ERP Optionally, the configurations elements involve database tables. Monitoring the users involves monitoring executed transactions (e.g., queries and returned values). The first connections are connections between database tables and SQL statements, executed in runs of the test scenarios, which access the database tables).  

Regarding claim 40, the modification of Cohen and Johns teaches the claimed invention substantially as claimed, and Cohen further teaches the query includes a join of database columns viewed as unrelated by a database (Cohen, col 37, 60-64, discloses code elements may include tables in a database, such as data that describes , and processing the query includes: utilizing the validated first relationships and the one or more second relationships to determine relationships between database objects of the query (Cohen, col 52, ln 4-16, discloses the intersection module is configured to calculate an intersection between the first set of code elements and the second set of code elements. Optionally, the intersection is computed explicitly. For example, the code elements in the first set are compared to the code elements in the second set, and code elements common to both sets are placed in the intersection. In another example, the intersection is calculated by comparing identifiers and/or hash values of the code elements in the first and second sets. Optionally, the intersection module receives data that associates between the certain configuration change and code elements influenced by it and/or data indicative of associations between transactions and the code elements); and  8PRELIMINARY AMENDMENT performing the join of the database columns based on the determined relationships between the database objects of the query (Cohen, col 37, ln 60-64, discloses code elements may include tables in a database, such as data that describes the tables. The description may include column names and/or column .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20140130020 (Boshernitsan et al) discloses a method is provided method to evaluate impact of a change in code of a depended upon component of a system stored in a non-transitory computer readable storage device, upon a dependent component of the system, the method comprising: identifying a dependency relationship between a first component stored in a storage device and a second component stored in the storage device; in response to a determination that the second component depends upon the first component, configuring a computer system to obtain a first property evaluation corresponding to the first component; and in response to obtaining the first property evaluation corresponding to the first component, configuring the computer system to associate the first property evaluation with the second component, and determine a second property evaluation corresponding to the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        7/29/2021